Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-2 are rejected under 35 U.S.C. 102(a1) as being anticipated by SHINADA et al. (Pub NO. US 2018/0067082 A1; hereinafter Shinada).
Regarding Claim 1, Shinada teaches a dielectric barrier discharge ionization detector (detector in Fig. 1; See [0072]-[0082]), comprising:
a discharger (See discharger in Fig. 1 and Fig. below; See [0072]-[0085]) including a dielectric pipe (111 in Fig. 1 and Fig. below; See [0081]) and a pair of electrodes (113 and 112 in Fig. 1 and Fig. below) attached on an outer wall of the dielectric pipe (113 and 112 are attached to 111 in Fig. 1 and Fig. below), the pair of electrodes being arranged at a distance from each other (112 and 113 are arranged in longitudinal distance of dielectric pipe 111 in Fig. 1 and Fig. below; See [0081]-[0084]) in a direction along a central axis of the dielectric pipe (See central axis of 111 in Fig. 1 and Fig. below), the discharger (121a in Fig. 1 and Fig. below; See [0077], [0081]) being arranged so that plasma generating gas is introduced from a first end of the dielectric pipe (plasma generator 116a is arranged in upper portion in Fig. 1 and Fig. below; See [0081]) and configured to generate dielectric barrier discharge inside the dielectric pipe to generate plasma (See [0082]);
a detection section (See detection section in Fig. 1 and Fig. below; See [0082]-[0083]) including a sample gas introduction section (126in Fig. 1 and Fig. below; See [0079]) and a collection electrode (123 in Fig. 1 and Fig. below; See [0080]) for collecting ions (See [0080]), the detection section being configured to ionize components in the sample gas using light emitted from the plasma generated in the discharger (See [0079]-[0081]) and to detect the generated ions by collecting them using the collection electrode (See [0078]-[0081]); and
a voltage supply (115 with wiring in Fig. 1 and Fig. below; See [0082]) for generating a potential difference between the pair of electrodes (See [0082]),
wherein the voltage supply includes an AC power source (115 in Fig. 1 and Fig. below is AC source; See [0082]) and a circuit unit (wiring of 115 in Fig. 1 and Fig. below), the circuit unit being connected to the AC power source (wiring is connected to 115 in Fig. 1 and Fig. below) and being configured to vary potentials of the pair of electrodes so that a potential difference between the pair of electrodes (difference between electrodes 112 and 113; See [0082]) periodically reaches a predetermined maximum potential difference (periodically reaches high voltage/maximum potential; See [0082]).

    PNG
    media_image1.png
    823
    872
    media_image1.png
    Greyscale


Regarding Claim 2, Shinada teaches the dielectric barrier discharge ionization detector according to claim 1, wherein the voltage supply provides the pair of electrodes with potentials (See [0082]) potentials having phases reversed with each other (potential of high voltage electrode 112 is high and potential of ground electrode 113 is reversed to high voltage; See [0082]).


Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shinada in view of Wang et al. (Pub NO. US 2010/0104484 A1; hereinafter Wang).
Regarding Claim 5, Shinada teaches the dielectric barrier discharge ionization detector according to claim 2. Shinada teaches AC power source (AC power source 115 in Fig. 1). 
Shinada is silent about wherein the circuit unit of the voltage supply includes a step-up transformer that steps up a voltage applied from the AC power source, and wherein a first end of a secondary coil of the step- up transformer is connected to one of the pair of electrodes, and a second end of the secondary coil is connected to the other of the pair of electrodes.
Wang teaches regarding plasma (See [0028]-[0029]) wherein the circuit unit of the voltage supply includes a step-up transformer (step-up transformer in Fig. 5; See [0041]) that steps up a voltage applied from the power source (See [0041]), and wherein a first end of a secondary coil of the step- up transformer is connected to one of the pair of electrodes (first end of secondary coil 200 is connected to electrode 300 in Fig. 5 and 300 is electrode 310 in Fig. 2), and a second end of the secondary coil is connected to the other of the pair of electrodes (second end of secondary coil 200 is connected to electrode 300 in Fig. 5 and 300 is electrode 320 in Fig. 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date pf the claimed invention was made to modify the system of Shinada by using the circuit unit of the voltage supply includes a step-up transformer that steps up a voltage applied from the AC power source, and wherein a first end of a secondary coil of the step- up transformer is connected to one of the pair of electrodes, and a second end of the secondary coil is connected to the other of the pair of electrodes, as taught by Wang in order to reduce cost (Wang; [0015]).
Allowable Subject Matter

7.	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Regarding Claim 3, none of the prior art fairly teaches or suggest the dielectric barrier discharge ionization detector according to claim 2,
wherein the circuit unit of the voltage supply includes first and second step-up transformers that comprise a primary coil and a secondary coil respectively and step up a voltage applied from the AC power source respectively,
wherein the primary coil of the first step-up transformer and the primary coil of the second step-up transformer are connected to the AC power source in parallel with each other,
wherein a second end of the secondary coil of the first step-up transformer and the first end of a secondary coil of the second step-up transformer are grounded so that a first end of the secondary coil of the first step-up transformer and a second end of the secondary coil of the second step-up transformer are always inverted in phase, and
wherein the first end of the secondary coil of the first step-up transformer is connected to one of the pair of electrodes, and the second end of the secondary coil of the second step-up transformer is connected to the other of the pair of electrodes. 
Claim 4 depends on claim 3, therefore claim 3 also have allowable subject matter.

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Sakamoto et al. (Pub NO. US 2012/0115314 A1) discloses Plasma Processing Apparatus.
	b. Foret et al. (Pub NO. US 2012/0097648 A1) discloses Inductive Coupled Plasma Device.
	c. Iizuka et al. (Pub NO. US 2011/0214814 A1) discloses Plasma Processing Apparatus.


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        



/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858